Citation Nr: 0011135	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  The veteran died on March [redacted], 
1998.  The appellant is the widow of the veteran.




This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran was 
in receipt of VA pension or compensation at the time of his 
death or that there was an original or reopened claim for 
benefits pending at the time of his death.

2.  The evidence does not show that the veteran was 
discharged or released from service due to any disability 
which was incurred in or aggravated by service.  

3.  The evidence shows that the veteran died at Memorial 
Mission Hospital, not while hospitalized by VA.

4.  At the time of his death, the veteran had not established 
entitlement to service connection for any disability.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits are not met.  
38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 1991); 38 C.F.R. 
§§ 3.1600-3.1610 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to burial 
benefits.  After a review of the record, the Board finds that 
the appellant's contentions are not supported by the 
evidence, and her claim is denied.

For the purpose of payment of burial expenses the term 
"veteran" includes a person who died during a period deemed 
to be active military, naval or air service under 38 C.F.R. 
§ 3.6(b)(6).   The period of active service upon which the 
claim is based must have been terminated by discharge or 
release from active service under conditions other than 
dishonorable.  38 C.F.R. § 3.1600 (1999).

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C. § 2307 may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  Entitlement to 
this benefit is subject to the applicable further provisions 
of 38 C.F.R. § 3.1600-3.1610 (1999).  Payment of the service-
connected death burial allowance is in lieu of payment of any 
benefit authorized under 38 C.F.R. § 3.1600(b), (c) or (f).  
38 C.F.R. § 3.1600(a) (1999).

If a veteran's death is not service-connected, an amount not 
to exceed the amount specified in 38 U.S.C. § 2302 may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to the following conditions:

(1) At the time of death the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or 
(2) The veteran had an original or 
reopened claim for either benefit pending 
at the time of his death, and (i) In the 
case of an original claim there is 
sufficient evidence of record on the date 
of the veteran's death to have supported 
an award of compensation or pension 
effective prior to the date of the 
veteran's death, or (ii) In the case of a 
reopened claim, there is sufficient prima 
facie evidence of record on the date of 
the veteran's death to indicate that the 
deceased would have been entitled to 
compensation or pension prior to date of 
death; or
(3) The deceased was a veteran of any war 
or was discharged or released from active 
military, naval, or air service for a 
disability incurred or aggravated in line 
of duty, and the body of the deceased is 
being held by a State (or a political 
subdivision of a State) and the Secretary 
determines, (i) That there is no next of 
kin or other person claiming the body of 
the deceased veteran, and (ii) That there 
are not available sufficient resources in 
the veteran's estate to cover burial and 
funeral expenses; and
(4) The applicable further provisions of 
38 C.F.R. § 3.1600 through 3.1610.

38 C.F.R. § 3.1600(b) (1999).

If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed the amount specified in 38 U.S.C. § 2303(a) for 
the actual cost of the person's funeral and burial, and an 
additional amount for transportation of the body to the place 
of burial.  38 C.F.R. § 3.1600(c) (1999).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed the amount specified in 38 U.S.C. 
§ 2303(b) may be paid as a plot or interment allowance.  The 
plot or interment allowance is payable to the person or 
entity who incurred the expenses.  Entitlement is subject to 
the following conditions: 

(1) The deceased veteran is eligible for 
the burial allowance under 38 C.F.R. 
§ 3.1600(b) or 38 C.F.R. § 3.1600(c); or 
(2) The veteran served during a period of 
war and the conditions set forth in 
38 C.F.R. § 3.1604(1)(ii)-(v) (relating 
to burial in a state veterans' cemetery) 
are met; or
(3) The veteran was discharged from the 
active military, naval, or air service 
for a disability incurred or aggravated 
in line of duty (or at time of discharge 
has such a disability, shown by official 
service records, which in medical 
judgment would have justified a discharge 
for disability; the official service 
department record showing that the 
veteran was discharged or released from 
service for disability incurred in line 
of duty will be accepted for determining 
entitlement to the plot or interment 
allowance notwithstanding that VA has 
determined, in connection with a claim 
for monetary benefits, that the 
disability was not incurred in line of 
duty); and 
(4) The veteran is not buried in a 
national cemetery or other cemetery under 
the jurisdiction of the United States; 
and 
(5) The applicable further provisions of 
38 C.F.R. § 3.1600 through 38 C.F.R. 
§ 3.1610.

38 C.F.R. § 3.1600(d) (1999).

Where a veteran dies as the result of a service-connected 
disability, or at the time of death was in receipt of 
disability compensation (or but for the receipt of military 
retired pay or nonservice-connected disability pension would 
have been entitled to disability compensation at time of 
death), there is payable, in addition to the burial 
allowance, an additional amount for payment of the cost of 
transporting the body to the national cemetery for burial.  
This amount may not exceed the cost of transporting the body 
from the veteran's place of death to the national cemetery 
nearest the veteran's last place of residence in which burial 
space is available.  38 C.F.R. § 3.1600(g) (1999).

The evidence shows that the veteran died on March [redacted], 
1998.  The death certificate lists the cause of death as right 
ventricular failure, due to a pulmonary embolism, due to deep 
venous thrombosis.  Bladder carcinoma was also listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  The appellant has not 
claimed entitlement to service connection for the cause of 
the veteran's death.

At the time of his death, the veteran had not established 
entitlement to service connection for any disability.  
Therefore, the Board finds that the veteran did not die as 
the result of a service-connected disability.

The evidence of record does not show that the veteran was in 
receipt of VA pension or compensation at the time of his 
death or that there was an original or reopened claim for 
benefits pending at the time of his death.  The evidence does 
not show that the veteran was discharged or released from 
service due to any disability which was incurred in or 
aggravated by service.  The evidence shows that the veteran 
was discharged due to the satisfaction of his obligation of 
service.  The evidence shows that the veteran died at 
Memorial Mission Hospital, not while hospitalized by VA.  
There is also no evidence of record indicating that the 
veteran's body was being held by the State.

The Board finds that the record contains no evidence which 
would provide a basis for an allowance of burial benefits.  
Accordingly, the Board finds that the criteria for 
entitlement to burial benefits are not met and the 
appellant's claim therefor is denied.  38 U.S.C.A. §§ 2302, 
2303, 2307, 5107 (West 1991); 38 C.F.R. §§ 3.1600-3.1610 
(1999).


ORDER

Entitlement to burial benefits is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

